Defendants having appealed from the ruling of the Superior Court denying their motion to dismiss said action on the ground service of process had not been made within a reasonable time, and the court’s granting of plaintiffs’ motion for leave to Serve Process out of Time, are hereby ordered to Show Cause why the appeal should not be dismissed in accordance with Eidam v. Eidam, 108 R. I. 673, 279 A.2d 413 (1971); Sami v. Meloccaro, 110 R. I. 566, 294 A.2d 844 (1972). Defendants have twenty days from the date of this order to submit a memorandum in support of their appeal.